                    Case 5:20-mj-01171 Document 1 Filed on 03/22/20 in TXSD Page 1 of 1
  AO 91 (Rev. 11/11) Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Texas

                    United States of America                            )
                               v.                                       )
                                                                        )       Case No.
                          Lizette MUNOZ (20)                            )                          L-20-MJ-______
                          Laredo, Texas USA                             )
                                                                        )
                                                                        )
                            Defendant(s)


                                                    CRIMINAL COMPLAINT
            I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
  On or about the date(s) of                  March 21, 2020                  in the county of                     Webb                  in the
       Southern         District of             Texas             , the defendant(s) violated:

              Code Section                                                         Offense Description
                8 USC 1324                     knowingly and in reckless disregard of the fact that an alien has come to, entered, or remained in the
                                               United States in violation of law, did transport and move, attempt to transport and move, and conspire
                                               to transport and move such aliens within the United States by means of transportation or otherwise, in
                                               furtherance of such violation of law



           This criminal complaint is based on these facts:
On or about March 21, 2020, at approximately 5:57 pm, defendant, Lizette Munoz a United States Citizen, applied for admission into the
U.S. at the Gateway to the Americas Port of Entry in Laredo, TX as a pedestrian & was accompanied by one female minor whom she
claimed was her sister to CBP Officer Sang Huynh. Defendant presented a City of Laredo birth certificate bearing the name of A.H. on
behalf of the minor traveling with her. Defendant stated to the primary officer that she was visiting her husband in Nuevo Laredo,
Tamaulipas and that she and her sister were now headed home in Laredo, Texas. Defendant and the minor accompanying her were
referred to secondary for a further status check. At secondary inspection the defendant revealed that the minor accompanying her was not
her sister and not a United States Citizen. Defendant admitted that she attempted to smuggle the minor into the U.S. as her sister by using
her true sister's document. Defendant further admitted that she was paid $800 Mexican pesos & was further going to get financially
compensated upon delivery of the minor. The female minor was identified as Y.E.R.M. (12 years old) & being a citizen & national of
Mexico. Facts are based on the defendant's sworn statement and records of Customs and Border Protection.


               Continued on the attached sheet.
                                                                                                        /s/ Liza l. Farias
                                                                                                     Complainant’s signature

                                                                                           Liza L. Farias, CBP Enforcement Officer
                                                                                                      Printed name and title

  Sworn to before me and signed in my presence.


  Date:           March 23, 2020
                                                                                                         Judge’s signature

  City and state:                   Laredo, Texas                                          Sam Sheldon                  ,U.S. Magistrate Judge
                                                                                                      Printed name and title
